   Case 1:19-dm-00050-AJT Document 2 Filed 09/10/19 Page 1 of 1 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGfNIA
                                   Alexandria Division

UNITED STATES OF AMERICA                     )
                                             )
               V.                            )
                                             )      GRAND JURY 19-3
JOI-fN DOE 201 0R03793                       )
                                             )       UNDER SEAL
                                             )
                                             )


                                            ORDER

       By Order dated August 20, 2019, the Court ordered Jeremy Hammond to testify and

provide other information in the above-captioned grand jury proceeding. On September I 0,

2019, Mr. Hammond filed a Motion and Memorandum of Law in Support of an Order to Show

Cause as to Why the Government's Writ Summoning Testimony and this Court's Immunity

Compulsion Order Should Not be Quashed, Stayed, or Vacated (the "Motion"). Upon

consideration of the Motion, it is hereby

       ORDERED that a hearing on Jeremy Hammond's Motion and Memorandum of Law in

Support of an Order to Show Cause as lo Why the Government's Writ Summoning Testimony

and this Court's Immunity Compulsion Order Should Not be Quashed, Stayed, or Vacated be,

and the same hereby is, scheduled for Wednesday, September 11, 2019 at 4:00 p.m.

       The Clerk is directed to forward a copy of this Order to all counsel of record.




Alexandria. Virginia
September 10, 2019
